COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-420-CR


ERNEST BENTON CORDELL                                           APPELLANT

                                       V.

THE STATE OF TEXAS                                                    STATE


                                   ------------

            FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     A jury convicted Appellant Ernest Benton Cordell of theft of property

under $1,500, enhanced by two prior theft offenses. Upon his plea of true to

the enhancement paragraphs, which enhanced the offense to a second-degree

felony, the jury assessed Appellant’s punishment at twenty years’ confinement

and a fine of $10,000. The trial court sentenced him accordingly.




     1
         … See Tex. R. App. P. 47.4.
      In two points, Appellant contends that he had ineffective assistance at

trial and that the evidence is factually insufficient to support his conviction.

Because the evidence is factually sufficient to support Appellant’s conviction

and because he failed to sustain his burden regarding his claim of ineffective

assistance of counsel, we affirm the trial court’s judgment.

      In his first point, Appellant argues that trial counsel failed to provide

effective assistance of counsel when he argued to the jury that he did not

believe that Appellant was innocent and argued that Appellant was a two-bit

criminal. To prove ineffective assistance of counsel, an appellant must satisfy

both prongs of Strickland.2 That is, he must demonstrate that his counsel’s

representation fell below an objective standard of reasonableness based on

prevailing professional norm s, and that, but for counsel’s errors, there is a

reasonable probability he would not have been convicted.3

      Rarely will a claim of ineffective assistance of counsel succeed without

a showing in the record—during the trial, during a hearing on a motion for new

trial, or in a habeas proceeding—allowing counsel to explain whether his actions

or the absence of action is part of his trial strategy.        There is a strong




      2
      … Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064
(1984).
      3
          … Id. at 694, 104 S. Ct. at 2068.

                                        2
presumption that trial counsel’s actions were part of a sound trial strategy. 4 A

record that is silent as to trial counsel’s actions does not rebut the

presumption.5      Unless trial counsel’s actions constitute, on their face,

ineffective assistance, if there is no evidence in the record rebutting the

presumption of effectiveness, a reviewing court must consider how a trial

counsel’s actions fit within the bounds of professional norms.6

      As we read the record, it is clear that trial counsel was arguing that the

jurors could find Appellant an unlikeable person, and not an innocent person in

matters of daily life, but that the fact that they did not like Appellant and did

not think he was possessed of childlike innocence was not sufficient to find him

guilty of theft beyond a reasonable doubt.        Counsel was explaining the

difference between “pure-driven-snow” innocence and the legal concept of not

guilty.

      Appellant argues that trial counsel’s use of the phrases “two-bit criminal”

and “not innocent” undermined the presumption of innocence, but the record

reveals trial counsel’s apparent trial strategy. He explained that by “two-bit

criminal” he meant that authorities knew of Appellant’s two previous theft



      4
          … Mata v. State, 226 S.W.3d 425, 431 (Tex. Crim. App. 2007).
      5
          … Id.
      6
          … Id.

                                       3
convictions and rushed to prosecute him. That is, trial counsel argued that

because they were aware of Appellant’s criminal record, which the jury was

also aware of, the authorities assumed his guilt from the beginning and did not

afford him the normal protections a citizen less well known to them would have

received. Based on the record before us, we cannot say that trial counsel’s

strategy fell below the norm of professional competence. The fact that a trial

strategy does not work does not mean that trial counsel was ineffective. 7

Because Appellant has failed to sustain his burden of proving ineffective

assistance of counsel by a preponderance of the evidence, 8 we overrule his first

point.

         In his second point, Appellant argues that the evidence is factually

insufficient to sustain a verdict of guilt because there is insufficient evidence

that he exercised control over the property without the owner's consent and

because no value of the property alleged to have been stolen was established.

To prove theft, the State must prove that a person actually exercised control

over the stolen property.9




         7
       … State v. Balderas, 915 S.W.2d 913, 919 (Tex. App.— Houston [1st
Dist.] 1996, pet. ref’d).
         8
             … See Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999).
         9
             … Tex. Penal Code Ann. §§ 31.01(4)(B), 31.03 (Vernon 2003).

                                          4
      When reviewing the factual sufficiency of the evidence to support a

conviction, we view all the evidence in a neutral light, favoring neither party. 10

We then ask whether the evidence supporting the conviction, although legally

sufficient, is nevertheless so weak that the factfinder’s determination is clearly

wrong and manifestly unjust or whether conflicting evidence so greatly

outweighs the evidence supporting the conviction that the factfinder’s

determination is manifestly unjust. 11 To reverse under the second ground, we

must determine, with some objective basis in the record, that the great weight

and preponderance of all the evidence, though legally sufficient, contradicts the

verdict.12

      The evidence showed that Appellant purchased two Dyson vacuum

cleaners at the Granbury Wal-Mart pharmacy counter, left the store through the

automotive department, re-entered the store through the general merchandise

doors with an empty shopping cart, and exited the grocery doors with two

additional Dyson vacuum cleaners that he had not paid for. One vacuum was

identical to the two vacuum cleaners he had purchased. The other was similar,


      10
        … Neal v. State, 256 S.W.3d 264, 275 (Tex. Crim. App. 2008), cert.
denied, 129 S. Ct. 1037 (2009); Watson v. State, 204 S.W.3d 404, 414 (Tex.
Crim. App. 2006).
      11
      … Lancon v. State, 253 S.W.3d 699, 704 (Tex. Crim. App. 2008);
Watson, 204 S.W.3d at 414–15, 417.
      12
           … Watson, 204 S.W.3d at 417.

                                        5
the cost slightly more. Appellant placed all the vacuum cleaners in his car and

left the parking lot. Later, Appellant returned the two vacuum cleaners he had

purchased to another Wal-Mart store and exchanged the two stolen vacuum

cleaners at the Granbury store for a television and a DVD recorder. The store

representative testified that one of the stolen vacuum cleaners cost $378.42.

Although he did not testify to the exact value of the second stolen vacuum

cleaner, he did testify that it cost more than the $378.42 vacuum cleaner.

      Appellant stipulated to his two prior theft convictions. Therefore, with

regard to the value element, the State was required to prove only that the value

of the merchandise stolen was less than $1,500.13 In Price v. State, 14 the

Texas Court of Criminal Appeals faced a similar set of facts. Price was charged

with stealing property from a jewelry store with an aggregate value of over

$50.15 The owner did not testify to the precise value of two of the pieces of

property Price stole, although he stated their approximate value. 16 The court

held that the evidence proved the items were stolen and that the value of each




      13
           … Tex. Penal Code Ann. § 31.03(e)(4)(D).
      14
           … 493 S.W.2d 528, 530 (Tex. Crim. App. 1973).
      15
           … Id. at 529.
      16
           … Id. at 529–30.

                                       6
of the items was more than $50.17 The Price court concluded that the evidence

was “certainly sufficient to sustain the allegation of an aggregate value of over

$50.” 18

      Similarly, here the State was required to prove that the stolen property

had only some value under $1500, not its exact value. 19        As in Price, the

evidence here shows that Appellant exercised control over two Dyson vacuum

cleaners that he did not pay for but that he took out of the store, and it also

shows that the aggregate value of the vacuum cleaners was some value under

$1500 but more than $756.84, based on the testimony that one of the stolen

vacuum cleaners cost $378.42 and that the other vacuum cleaner cost more.

We hold that the evidence is factually sufficient to support Appellant’s

conviction. We overrule his second point.

      Having overruled both of Appellant’s points, we affirm the trial court’s

judgment.

                                                 LEE ANN DAUPHINOT
                                                 JUSTICE

PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 1, 2009


      17
           … Id. at 530.
      18
           … Id.
      19
           … See Tex. Penal Code Ann. § 31.03(e)(4)(D).

                                       7